UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                        No. 95-40208


DAWUD MALIK, a/k/a
Kenneth D. Collins,
                                                                          Plaintiff-Appellant,
                                            versus
JERRY GROOM, Director of Chaplains,
MARK PICKETT, JAMES A. SHAW, JR.,
Warden, JOHN STICE, Deputy Director,
WAYNE SCOTT, Director, TEXAS DEPART-
MENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION, BERNIE L. BUSH, and THOMAS J.
McKINNEY,
                                                                      Defendants-Appellees.



                       Appeal from the United States District Court
                            For the Eastern District of Texas
                                     (6:94-CV-572)
                                     February 29, 1996


Before POLITZ, Chief Judge, DeMOSS and DENNIS, Circuit Judges.
PER CURIAM:*
       Dawud Malik, a/k/a Kenneth D. Collins, a black Muslim currently incarcerated in a
Texas prison, alleges that prison officials canceled Muslim services, failed to provide a pork-
free diet, prohibited the use of prayer caps and rugs outside of his cell, forced him to remain
clean-shaven, and denied him receipt of religious materials mailed to the jail. Malik brought


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
this 42 U.S.C. § 1983 action pro se and in forma pauperis seeking damages and equitable
relief for violations of the first amendment and the Religious Freedom Restoration Act.1
       After conducting two Spears 2 hearings, the magistrate judge analyzed the legal merits
of Malik’s claims and recommended that his complaint be dismissed as frivolous under
28 U.S.C. § 1915(d). The district court adopted that recommendation and entered a
dismissal order. Malik timely appealed.
       A petition in which in forma pauperis status is sought may be dismissed under section
1915(d) if the district court is satisfied that the action is frivolous or malicious.3 On appeal
we review that determination for an abuse of discretion.4
       In this instance we must conclude that the court abused its discretion. Malik’s
complaint alleges cognizable limitations which the state imposed on his religious expression.
These allegations, which are neither fanciful nor delusional, state a tenable claim under
section 1983. We cannot agree, as the court a` quo suggests, that Malik seeks relief only
under an “indisputably meritless legal theory.”5
       The record contains the trial court’s thorough analysis of the legal merits. Expressing
no opinion about the results of that analysis, we must note its prematurity. As the Supreme
Court has made clear to us, dismissals under section 1915(d) are reserved for those claims
which have no prospect of success, not those which merely fail as a matter of law. The latter

   1
    42 U.S.C. §§ 2000bb - 2000bb-4.
   2
    Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
   3
Mackey v. Dickson, 47 F.3d 744 (5th Cir. 1995).
   4
    Denton v. Hernandez, 504 U.S. 25 (1992).
   5
    Neitzke v. Williams, 490 U.S. 319, 327 (1989). This is particularly true insofar as
the RFRA is concerned, considering that “its statutory contours are vague and its legal limits
and standards have yet to be defined.” Hicks v. Garner, 69 F.3d 22, 26 (5th Cir. 1995).
                                               2
instances are to be addressed under Rules 12(b)(6) and 56 of the Federal Rules of Civil
Procedure, which assure applicable procedural protections.6
         We therefore VACATE the judgment of the district court and REMAND for further
proceedings consistent herewith.




     6
      Neitzke at 329-330 (distinguishing between Rule 12(b)(6) and section 1915(d)
dismissals).
                                           3